                     Case 1-20-44361-nhl            Doc 3       Filed 12/23/20           Entered 12/23/20 08:30:55




                                             United States Bankruptcy Court
                                                   Eastern District of New York
In re   NENO CAB CORP.                                                                             Case No.
                                                                    Debtor(s)                      Chapter      11


                      LIST OF CREDITORS HOLDING 20 LARGEST UNSECURED CLAIMS
                  Following is the list of the debtor's creditors holding the 20 largest unsecured claims. The list is prepared in
        accordance with Fed. R. Bankr. P. 1007(d) for filing in this chapter 11 [or chapter 9] case. The list does not include (1)
        persons who come within the definition of "insider" set forth in 11 U.S.C. § 101, or (2) secured creditors unless the value of
        the collateral is such that the unsecured deficiency places the creditor among the holders of the 20 largest unsecured claims.
        If a minor child is one of the creditors holding the 20 largest unsecured claims, state the child's initials and the name and
        address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's
        name. See 11 U.S.C. § 112; Fed. R. Bankr. P. 1007(m).

               (1)                                    (2)                                (3)                      (4)                   (5)

Name of creditor and complete    Name, telephone number and complete            Nature of claim (trade   Indicate if claim is   Amount of claim [if
mailing address including zip    mailing address, including zip code, of        debt, bank loan,         contingent,            secured, also state
code                             employee, agent, or department of creditor     government contract,     unliquidated,          value of security]
                                 familiar with claim who may be contacted       etc.)                    disputed, or subject
                                                                                                         to setoff
                                                                                                                                1,600,000.00
 Barcelona Capital LLC             Ellen M. Walker & Associates                  Loan Secured by Tax Claim is both partially (secured by 2 taxi
 407 W 39th St                     120 East 81st Street, Suite 4F                Medallion           disputed and subject to medallions worth
 New York, NY 10018                New York, NY 10028                                                setoff                  approximately
 (212) 245-8000                                                                                                                 $150,000.00 in totem)

 Chase Cardmember Service          Cardmember Service                           Credit Card Debt                                $9,000.00
 PO Box 1423                       PO Box 15123
 Charlotte, NC 28201               Wilmington, DE 19850
                        Case 1-20-44361-nhl               Doc 3       Filed 12/23/20         Entered 12/23/20 08:30:55

                                                                                                                                            11/24/09 5:57PM



B4 (Official Form 4) (12/07) - Cont.
In re     NENO CAB CORP.                                                                              Case No.       1-09-49958
                                                  Debtor(s)

                          LIST OF CREDITORS HOLDING 20 LARGEST UNSECURED CLAIMS
                                                                  (Continuation Sheet)

                  (1)                                      (2)                               (3)                      (4)                   (5)

Name of creditor and complete          Name, telephone number and complete          Nature of claim (trade   Indicate if claim is   Amount of claim [if
mailing address including zip          mailing address, including zip code, of      debt, bank loan,         contingent,            secured, also state
code                                   employee, agent, or department of creditor   government contract,     unliquidated,          value of security]
                                       familiar with claim who may be contacted     etc.)                    disputed, or subject
                                                                                                             to setoff




                                         DECLARATION UNDER PENALTY OF PERJURY
                                       ON BEHALF OF A CORPORATION OR PARTNERSHIP
                   I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
          have read the foregoing list and that it is true and correct to the best of my information and belief.

                                                                             /s/ Nenad Grubelic
Date December 18, 2020                                        Signature
                                                                          NENO CAB CORP;
                                                                          BY: Nenad Grubelic, President

        Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                         18 U.S.C. §§ 152 and 3571.
